UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7424



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND H. MCDONALD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CR-91-552, CA-00-3944-4-19)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond H. McDonald, Appellant Pro Se.       Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond H. McDonald appeals the district court’s order grant-

ing summary judgment in part to the Government on his motion filed

pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001).    We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We therefore deny a certificate of appealability and dismiss

the appeal as interlocutory. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                2